FILED
                            NOT FOR PUBLICATION
                                                                            MAR 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CUONG LE QUOC NGUYEN,                            No.   15-73189

              Petitioner,                        Agency No. A095-389-753

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2018**
                                Portland, Oregon

Before: N.R. SMITH, CHRISTEN, and HURWITZ, Circuit Judges.

      Cuong Le Quoc Nguyen, a native and citizen of Vietnam, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

timely motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the denial of a motion to reopen for abuse of discretion. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in determining that Nguyen failed to

provide sufficient evidence to establish a prima facie case that he will be

persecuted if he returns to Vietnam. See 8 C.F.R. § 1003.2(c)(3)(ii); see also

Tadevosyan v. Holder, 743 F.3d 1250, 1252-53 (9th Cir. 2014) (“The BIA abuses

its discretion when it acts arbitrarily, irrationally, or contrary to the law.”

(quotation marks and citation omitted)). First, Nguyen failed to present evidence

of anti-government activities (aside from donations to an affiliated charitable

organization) with the Viet Tan that would trigger the interest of the Vietnamese

government beyond that which he addressed in his initial application. Second, the

possibility of detention and interrogation alone does not rise to the level of

persecution. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869 n.6 (9th Cir.

2003). Although Nguyen evidenced a subjective fear of persecution, he failed to

establish an objective fear of persecution by showing that the possibility of

detention and interrogation would rise to the level of persecution. See Zhou v.

Gonzales, 437 F.3d 860, 867-68 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




                                             2